Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 10 August 2020, in which claims 1-12 have been amended, and new claims 13-24 have been added, is acknowledged.
Claims 1-24 are pending in the instant application.
Claims 1, 2, 5, 6, 8-14, 17-21 are withdrawn, as being drawn to a non-elected invention or to a non-elected species. 
Claims 3, 4, 7, 15, 16 and 22-24 are being examined herewith.
Priority
The instant application is a Continuation of U.S. Patent Application 15/770,710, filed on 24 April 2018, now abandoned, which is a National Stage entry of International Application No. PCT/GB2016/053214, filed on 17 October 2016, which claims priority from U.S. Provisional Patent Application No. 62/248,354, filed on 30 October 2015. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2020 is acknowledged and considered.
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-11, 13-24, drawn to an acidic aqueous treatment composition having a pH not in excess of 4.5 which comprises: as an antimicrobial constituent, lactic acid, citric acid, substituted lactic acid, substituted citric acid, tartaric acid, substituted tartaric acid, derivatives thereof and/or salts thereof, and, an with traverse.
Applicant traverses the requirement for restriction (Remarks of 23 September 2020, page 4, third paragraph) and argues that “the applicant believes that claim 12, which depends upon the composition claim of claim 1, is improperly divided from consideration as the applicant believes that any search of the prior art to the several "variants" of the composition encompassed by Group I would invariably include the scope of claim 12 within its search.”
 	In response, the examiner maintains that the restriction requirement is proper because the inventions Group I and II are distinct each from the other because they are related respectively as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, for example, the method of the invention II can be practiced with another different product: any antimicrobial composition known to kill Salmonella.
	For the reason above, the restriction requirement is herein maintained and is made FINAL.
Applicant’s election without traverse of:
lactic acid and/or salts as the specific antimicrobial constituent selected from lactic acid, citric acid, substituted lactic acid, substituted citric acid, tartaric acid, substituted tartaric acid, derivatives thereof and/or salts thereof;
10-24 alkane sulfonate surfactant and/or salt thereof as the specific secondary alkane sulfonate surfactant compound;
cumene sulfonate and/or salt thereof as the specific anionic hydrotrope surfactant compound;
capryl/myristyl glucoside (Table 2, page 57, Specification) and/or salt thereof as the specific alkylglycoside nonionic surfactant compound; and

    PNG
    media_image1.png
    457
    577
    media_image1.png
    Greyscale

as the specific alkylbenzene sulfonate surfactant compound, in the reply of 23 September 2020, is acknowledged.


Claims 1, 2, 5, 6, 8, and dependent claims 9-11, 13, 14, 17-21 are withdrawn, as being drawn to a non-elected species.
Claims 3, 4, 7, 15, 16, 22-24 have been examined to the extent they read on the elected species and the following objections and rejections are made below.

Claims Objections
Claims 1, 2, 5, 6, 8-14, 17-21, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 1, 2, 5, 6, 8-14, 17-21 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	 Claims 3, 4, 7, 15, 16, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as  In this case, the language of claims 3, 4, 7, 15, 16 and 22-24 is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, and thus the metes and bounds of the claimed invention are not clear, and the claims are indefinite.
The examiner gives no patentable weight to the limitation ”preferably”, “optionally but preferably” in claims 3, 4, 7. 
Further, in claim 7, what does it mean “largely aqueous […] composition”? Is it aqueous or not?
	Further, each of claims 3, 4, 7 recites “necessarily comprises/comprising”, “necessarily includes” (several instances) - the term “necessarily” is not needed.
Appropriate clarification of the claim language is required.  

 	Claims 3 and 4, and dependent claims 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claim 3 contains the recitation “which composition is particularly adapted for the treatment of hard and/or soft surfaces which have been contacted by a non-human animal”, which renders the claim unclear. What does it mean to be “particularly adapted”? Is it adapted for treatment of said surfaces or not?
Further, the claims are indefinite because it is unclear what “adapted for the treatment of […] surfaces” means. 
The same applies to claim 4.


 Claims 3, 4, 7, 15, 16 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 3, 4, 7 each recite the broad range “pathogens”, and the claims also recite ” preferably one or more of bacteria”, which are the narrower statements of the range/limitation. Further, each of claims 3, 4, 7 recite the broad range “Salmonella”, and the claims also recite “especially S. enterica”, which is the narrower statement of the range/limitation
Similarly, the claims recite the broad range “Staphylococcus”, and the claims also recite “especially Staphylococcus aureus”, which is the narrower statement of the range/limitation.

Further, the claims recite the broad genus “Enterococcus”, and the claims also recite “especially E. hirae,” which is the narrower statement of the range/limitation. 
Appropriate correction of claim language is required.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 4 recites the broad range ” a non-human animal”, and the claim also recites ”e.g. canines, felines, reptiles”, which are the narrower statements of the range/limitation. 


Claim 7 seems to be drawn to a composition. Claim 7 is unclear because it contains the recitation “which is optionally but preferably supplied with a carrier substrate”, and a list of pathogens against which the claimed composition is active against.
It is unclear where the role of the “carrier substrate” comes into play. Is the carrier substrate part of the claimed composition? If so, the claim should be re-written to reflect that.
The terms “optionally and preferably” have been addressed above.
Further, the recitation “which features low toxicity to human and animals, but which provides a good antimicrobial effect against undesired microorganisms” does not limit the claim, and does not add clarity to the claim language.
Appropriate clarification is required.

  Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 23 is drawn to the treatment composition of claim 7, wherein the (b) one or more anionic surfactants include both linear alkane sulfonate and a linear alkane sulfate.
However, claim 7 does not recite one or more anionic surfactants as (b), but rather as (c).
As such, there is lack of antecedent basis for the limitation “(b) one or more anionic surfactants” of claim 23, in claim 7.


Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 Claim interpretation: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s 
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 
Applicant is invited to amend the claims to recite a method of killing bacteria with said composition, in order for the recitation “wherein the treatment composition provides an antimicrobial benefit against one or more undesired pathogens […],” to be given patentable weight.

Claims 3, 4, 7, 15, 16, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dreilinger et al. (US 2010/0240752, published 23 September 2010, cited in IDS), in view of Arvanitidou et al. (US 6,010,992 of 4 January 2000, cited in IDS).
Dreilinger (US 2010/0240752) teaches an acidic aqueous hard surface treatment composition having a pH of about 3.5 or less (Abstract, [0004]-[0011]), comprising:

(a) an anionic surfactant constituent [0007], which necessarily includes one or more anionic surfactants based on alkyl sulfates or alkyl sulfonates [0033], such as, for example, C6-C20 linear alkylbenzenesulfonates ([0032], line 4), C6-C22 primary and secondary alkanesulfonates ([0032], line 5), paraffin sulfonates ([0032], line 11), acyl sarcosinates ([0032], line 16), alkyl sulfates ([0032], line 18); with secondary alkyl sulfonates being especially preferred [0033];
(b) a nonionic surfactant constituent [0008], such as, for example, alkylpolyglycosides [0063]-[0086];
(c) optionally a cosurfactant constituent including one or more nonionic surfactants [0009];
(d) optionally hydrotropes and other optional constituents known to the art [0010].
The genus of C6-C20 linear alkylbenzenesulfonates anionic surfactants taught by Dreilinger encompasses cumene sulfonate, xylene sulfonate of instant claims 15, 16, 22.
 The genus of acyl sarcosinates anionic surfactants taught by Dreilinger encompasses the instant N-acyl sarcosinate of claims 4, 16.
The genus of nonionic surfactant constituent includes a mixture of linear alkane sulfonate and linear alkane sulfate, as in instant claim 23.
Importantly, Dreilinger teaches [0035] that the combination of alkyl sulfonates, especially those based on secondary alkyl sulfonates, with lactic acid, appear to provide synergistic benefit in improving the overall antimicrobial efficacy of the treatment compositions.


lactic acid (instant elected species) and citric acid; and
(a) sodium C14-C17 secondary alkyl sulfonate, which is encompassed by the instant elected species secondary C10-24 alkane sulfonate surfactant or salt thereof; and
(b) alkylpolyglucoside (50%), GLUCOPON® 425N (Table 2, page 10), which is the instant elected species caprylyl/myristyl glucoside.
While Dreilinger teaches acyl sarcosinates ([0032], line 16) as anionic surfactants in the compositions of the invention, Dreilinger does not specifically teach N-acyl sarcosinate in the exemplified compositions, as in instant claims 4, 16.
Dreilinger does not teach cumene sulfonate as an aromatic hydrotrope in the composition, as in instant claims 3, 4, 7, 15, 16, 22-24.

Arvanitidou (US 6,010,992) teaches a composition comprising:
citric acid (column 2, line 44); and
salts of a C8-C18 linear alkyl benzene sulfonate surfactant (column 2, lines 32-36); and
an alkyl polyglucoside surfactant (column 2, lines 42-43, column 3, lines 45-67, column 4), such as Glucopon® 625 (column 5, lines 5-6); and
a solubilizing agent (column 2, lines 38-39), as water soluble hydrotropic salts of xylene sulfonate or cumene sulfonate (column 5, lines 50-53).
Thus, Arvanitidou clearly teaches cumene sulfonate as preferred hydrotrope in aqueous compositions comprising citric acid, and mixtures of surfactants such as alkyl polyglucoside surfactant and anionic surfactant(s).
8-C18 alkyl benzene sulfonates, C10-C20 paraffin sulfonates.
Arvanitidou does not teach the pH of the compositions.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dreilinger and Arvanitidou to arrive at the instant invention. The person of ordinary skill in the art at the time the invention was made would have been motivated to use cumene sulfonate as a hydrotrope in a composition taught by Dreilinger, because Dreilinger teaches hydrotropes in the compositions of the invention, and Arvanitidou teaches that cumene sulfonate is a preferred hydrotrope in similar aqueous compositions comprising citric acid, alkylglycoside surfactant and anionic surfactants. Thus, the person of ordinary skill in the art would have used cumene sulfonate as a hydrotrope in an antimicrobial composition taught by Dreilinger, with the expectation that the resulting composition will retain its antimicrobial properties.
Further, the person of ordinary skill in the art would have used a mixture of a secondary alkane sulfonate and an alkyl benzene sulfonate, and/or would have added a linear alkane sulfonate and a liner alkane sulfate (as in instant claims 7, 22-24) to the antimicrobial compositions taught by Dreilinger, because Dreilinger teaches that the anionic surfactant constituent in the composition necessarily includes one or more anionic surfactants based on alkyl sulfates or alkyl sulfonates, such as, for example, C6-C20 linear alkylbenzenesulfonates, C6-C22 primary and secondary alkanesulfonates, paraffin sulfonates, alkyl sulfates. Thus, one of ordinary skill in the art would have reasonably expected that adding one or more anionic 
With respect to claims 4, 16, the person of ordinary skill in the art would have added an additional anionic surfactant such as N-acyl sarcosinate to the compositions, because Dreilinger teaches acyl sarcosinates as anionic surfactants in the compositions of the invention.
As such, claims 3, 4, 7, 15, 16, 22-24 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 3, 7, 15, 22-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-3 of U.S. patent 8,268,334 (cited in IDS), in view of Arvanitidou et al. (US 6,010,992 of 4 January 2000, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. patent 8,268,334 render obvious instant claims 3, 7, 15, 22-24.
Claims 1-3 of U.S. patent 8,268,334 are drawn to an aqueous hard surface treatment composition having a pH of about 3.5 or less which comprises: 
an acid constituent comprising lactic acid in a mixture with citric acid, and
a branched, secondary alkyl sulfate and/or a branched secondary alkyl sulfonate anionic surfactant,
a nonionic surfactant comprising at least one alkylpolyglycoside,
optionally a cosurfactant constituent, and
optionally hydrotropes.
Arvanitidou (US 6,010,992) teaches cumene sulfonate (column 5, lines 50-53) as preferred hydrotrope in aqueous compositions comprising citric acid, and mixtures of surfactants such as alkyl polyglucoside surfactant and anionic surfactant(s).

Thus, instant claims 3, 7, 15, 22-24 are rendered obvious by claims 1-3 of U.S. patent 8,268,334. 
Conclusion
Claims 3, 4, 7, 15, 16, 22-24 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/IRINA NEAGU/Primary Examiner, Art Unit 1627